Bell, J.
1. It is never reversible .error to refuse to direct a verdict, Bennett v. Patten, 148 Ga. 66 (3 b) (95 S. E. 690).
2. “An exception that the verdict is contrary to a specified part of the charge of the court raises no question that is not covered by the general grounds of the motion for a new trial.” Luke v. Ashburn Bank, 40 Ga. App. 802 (4) (151 S. E. 562).
3. There was a conflict in the evidence, and a different verdict would have been authorized; but the jury being the judges of the credibility of the witnesses, the fact that they may have found against the plaintiff as to one issue did not require their rejection of his evidence in toto, or vitiate the verdict found in his favor as to other matters. Hill-Atkinson Co. v. Hasty, 17 Ga. App. 569 (7) (87 S. E. 839).
4. “A verdict will not be set aside as unsupported by the evidence when the amount of it is within the range covered by the testimony, though it may not correspond with the contentions of either party.” Hawley Furnace Co. v. Van Winkle Gin &c. Works, 4 Ga. App. 85 (2) (60 S. E. 1008).
5. The evidence authorized the verdict, and the trial was free from error. The superior court properly overruled the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.